Citation Nr: 0311215	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-14 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from January 1991 to June 
1991.  He also had unverified periods of service in the 
Puerto Rico Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In February 1997, the Board remanded the claim 
of service connection for a psychiatric disorder for further 
evidentiary development.  Since then, the appellant has 
perfected an appeal as to the unemployability claim.  

The claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, will be remanded for 
additional evidentiary development.  Because the outcome of 
the service-connection claim may affect the claim of 
entitlement to a total disability rating based upon 
individual unemployability (TDIU), that claim will be 
deferred.  


REMAND

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease, such as psychosis, that becomes manifest to a degree 
of 10 percent or more within one year from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307 (2002).  With chronic disease shown as such 
in service or within the presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).

Service connection for a claimed disability as secondary to 
already service-connected disability requires medical 
evidence to support the alleged causal relationship between 
the service-connected disability and the disorder for which 
secondary service connection is sought.  38 C.F.R. § 3.310 
(2002); Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

Service connection for PTSD requires medical evidence of a 
current disorder, evidence of an in-service stressor, and 
medical evidence linking the two.  Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen (Douglas) v. Brown, 10 Vet. App. 
128 (1997).  Prior to March 7, 1997, service connection for 
PTSD required medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
appellant engaged in combat or that he was awarded a combat 
citation would be accepted, absent evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1996).  See Cohen, 10 Vet. App. at 136; 
Caluza, 7 Vet. App. at 506.  

Effective on and after March 7, 1997, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accord with 38 C.F.R. § 4.125(a) (2002); a link, established 
by medical evidence, between current symptoms and an in-
service  stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the appellant engaged in combat with the 
enemy and the claimed stressor was related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor was consistent with 
the circumstances, conditions, or hardships of the veteran's 
service, the appellant's lay testimony alone could establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2002) and 38 C.F.R. § 4.125 (2002) (requiring 
PTSD diagnoses to conform to the criteria in AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)).  See also 67 Fed. Reg. 
10330-10332 (2002) (amendments to 38 C.F.R. 3.304(f), 
effective March 7, 2002, concerning in-service personal 
assault claims).  

The Board, in its February 1997 remand, directed the RO to 
obtain relevant VA medical records and to obtain treatment 
notes from Dr. Capestany.  These records have been received.  
The RO was also to ask the appellant for a statement 
itemizing the specific stressor or stressors he experienced 
in service that formed the predicate for PTSD.  The appellant 
did not respond to the RO's inquiries in June 1997 and June 
2002.  He was also to report for a VA examination; he failed 
to report for an examination scheduled in October 2002.  

The lack of a response from the appellant and his failure to 
report for a VA examination impedes the adjudication process 
and the assistance VA is obligated to provide.  The duty to 
assist is not a one-way street, and the appellant cannot wait 
passively for assistance.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1990).  Nonetheless, the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002)), requires 
VA to provide notice of required information and evidence not 
previously provided that is necessary to substantiate the 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this case, the RO should inform the appellant 
of the importance of a statement detailing the stressors he 
experienced in service.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  In this case, it appears that a 
portion of the service medical records appear to have been 
received by VA prior to its request via an August 1991 for 
service personnel records from the 225th Military Police 
Company of the Puerto Rico Army National Guard.  There was 
neither response nor follow-up inquiry to the August 1991 
request.  Service personnel records, held by a Federal 
agency, though, would be valuable in adjudicating the claim.  
The appellant also had inactive service with the Puerto Rico 
Army National Guard prior to and after his active service.  
The RO should undertake additional development to obtain the 
service personnel records and outstanding service medical 
records concerning the appellant.  

The case is REMANDED to the RO for the following development:

1.  Ask the appellant to: (1) identify 
all VA and non-VA health care providers 
that have treated him for a psychiatric 
disorder since he separated from service; 
(2) provide specific facts about any 
stressors he experienced in service (to 
include specific dates, places, units of 
assignment, and names of individuals 
killed or wounded and the units to which 
they were assigned); and (3) provide 
specific information as to his service in 
the Puerto Rico Army National Guard (to 
include his dates of enlistment, 
reenlistment, and separation, and units 
and places of assignment).  Inform the 
appellant that failure to provide this 
information may prevent VA from assisting 
him in obtaining evidence or information 
necessary to substantiate his claims.  
Obtain records from each health care 
provider the appellant identifies.  

2.  Contact the Adjutant General of the 
Puerto Rico Army National Guard, the 
NPRC, and any other indicated agency, and 
request the following:  (1) complete 
verification of the appellant's specific 
service dates, whether active duty, 
active duty for training (ACDUTRA), or 
inactive duty training (INACDUTRA); (2) 
copies of the appellant's complete 
service personnel records for all periods 
of service; and (3) copies of the 
appellant's complete service medical 
records, including records prepared prior 
to or after the active duty dates during 
the Persian Gulf War.  Ask these agencies 
to consult personnel records and pay 
records, if necessary to find or verify 
this information.  

3.  Following receipt of the appellant's 
responses, or after an appropriate period 
if the appellant fails to respond, the RO 
should review the claims file and prepare 
a summary of the claimed stressor(s) 
based on review of all pertinent 
documents.  If this summary contains 
detailed information as to the 
appellant's claimed stressor(s), then the 
summary and all supporting documents 
should be sent to U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), at 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150-3197.  
USASCRUR should be requested to certify 
the occurrence of the incident(s) and any 
indication of the appellant's involvement 
therein.  If unable to provide such 
information, USASCRUR should be asked to 
identify the agency or department that 
could provide such information and the RO 
should conduct follow-up inquiries 
accordingly.  

4.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors in 
service or prior to service it has 
determined the record establishes.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the appellant to be 
afforded an examination by a VA 
psychiatrist to determine the diagnoses 
of all psychiatric disorders that are 
present.  The RO must specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor in service.  The examination 
report should reflect review of pertinent 
material in the claims folder.  If a 
diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  If another 
psychiatric diagnosis is made, the 
examiner should opine whether it is at 
least as likely as not that the 
psychiatric disorder is related to the 
appellant's service or to a service-
connected disability.  The examination 
report should include the complete 
rationale for all opinions expressed.  
The entire claims folder and a copy of 
this REMAND should be made available to 
the examiner prior to the examination.  
See 38 C.F.R. § 3.655 (in the absence of 
good cause, failure to report for a 
scheduled examination shall result in the 
claim being rated based on the evidence 
of record).  

6.  The RO should then review the record 
and ensure that all the above actions are 
completed.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  When the 
RO is satisfied that the record is 
complete and the psychiatric examination, 
if appropriate, is adequate for rating 
purposes, the claim of service connection 
for a psychiatric disorder to include 
PTSD should be readjudicated by the RO.  
The RO should also readjudicate the claim 
of service connection for TDIU.  If 
either benefit sought is not granted, the 
appellant and his representative should 
be furnished copies of a supplemental 
statement of the case and given the 
requisite period of time for reply.  
Thereafter, the claims should be returned 
to the Board for further review, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




